Case: 21-10893     Document: 00516279186          Page: 1    Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 13, 2022
                                   No. 21-10893                         Lyle W. Cayce
                                                                             Clerk

   Gabriel Salascio, also known as Gabriel Paul Salas,

                                                            Plaintiff—Appellant,

                                       versus

   Correctional Officer Ms. Trejo; Corporal Littleton;
   Megan LNU,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-305


   Before Stewart, Haynes, and Ho, Circuit Judges .
   Per Curiam:*
          Pretrial detainee, Gabriel Salascio, Tarrant County inmate # 0565059,
   sought and obtained voluntary dismissal of his 42 U.S.C. § 1983 complaint.
   He now seeks leave to proceed in forma pauperis (IFP) on his appeal of that
   dismissal and postjudgment motion to reopen. Salascio’s notice of appeal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10893         Document: 00516279186            Page: 2     Date Filed: 04/13/2022




                                         No. 21-10893


   from the voluntary dismissal of his complaint was untimely. See Fed. R.
   App. P. 4(a)(1)(A). As a result, we lack jurisdiction over an appeal from the
   district court’s order of dismissal. See Bowles v. Russell, 551 U.S. 205, 213-14
   (2007).
          To the extent that Salascio has filed a timely notice of appeal from the
   denial of his motion to reopen that presumably arose under Federal Rule of
   Civil Procedure 60(b), he has failed to show that he should be permitted to
   proceed IFP on appeal under 28 U.S.C. § 1915(g) or that his appeal of the
   district court’s order denying the motion presents a nonfrivolous issue. See
   Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998); Carson v. Polley, 689 F.2d
   562, 586 (5th Cir. 1982). He has not established that he is under imminent
   danger of serious physical injury. 1 See § 1915(g). Accordingly, his motion for
   leave to proceed IFP on appeal is DENIED.                      Salascio presents no
   nonfrivolous issue for appeal; therefore, the appeal is DISMISSED as
   frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997); 5th
   Cir. R. 42.2.
          Salascio is reminded that, pursuant to § 1915(g), he has accumulated
   three strikes and is therefore barred from proceeding IFP in any civil action
   or appeal filed while he is incarcerated or detained in any facility unless he is
   in imminent danger of serious physical injury. See § 1915(g). In addition, he
   is WARNED that future frivolous or repetitive filings in this court or any
   court subject to this court’s jurisdiction may subject him to additional
   sanctions, which may include dismissal, monetary sanctions, and restrictions
   on his ability to file pleadings.




          1
              He concedes that the inmate who might assault him is now deceased.




                                              2